Order so far as appealed from affirmed, with ten dollars costs and disbursements. Memorandum: We think the court acquired jurisdiction to issue the writ of certiorari, notwithstanding the fact that the petition and verification were in some respects defective. The petition was akin to a complaint in an action and was amendable on motion. A verification adds nothing to a petition. The amended petition necessarily would have to be verified to comply with section 290 of the Tax Law. Thus the defect in the verifica^ tion of the original petition could be corrected. The Tax Law relating to review of assessments is remedial in character and should be liberally construed to the end that the taxpayer’s right to have his assessment reviewed should not be defeated by a technicality. No substantial rights of the town were prejudiced by the granting of the amendment. (See People ex rel. Warren v. Purdy, 177 N. Y. Supp. 45; sub nom. Matter of Warren v. Bd. of Taxes & Assessments of City of N. Y., 171 App. Div. 936; People ex rel. Staten Island Rapid Transit R. Co. v. Taylor, 247 id. 405; People ex rel. Adrian Corp. v. Sexton, 251 id. 181, 182; Matter of Corwin, 135 N. Y. 245, 252; People ex rel. Congress Hall v. Ouderkirk, 120 App. Div. 650, 652, 653; Matter of Ticknor v. Potter, 246 id. 556; People ex rel. Durham Realty Corp. v. Candor, 234 N. Y. 507; People ex rel. Di Leo v. Edwards, 247 App. Div. 331; Matter of Reed V. Bd. of Standards & Appeals, 255 N. Y. 126, 132; Pardi v. Conde, 27 Misc. 496, 497; Ayers v. Lawrence, 59 N. Y. 192, 196; People ex rel. Erie R. R. Co. v. Webster, 49 App. Div. 556; People ex rel. Radeziwon v. City of Buffalo, 62 Misc. 313; People ex rel. New York Central & Hudson River R. R. Co. v. Cook, 62 Hun, 303; Paddock v. Palmer, 32 Misc. 426; Treen Motors Corp., Inc., v. Van Pelt, 106 id. 357; Fawcett v. Vary, 59 N. Y. 597; Civ. Prac. Act, §§ 105, 253 and 1303.) The case of People ex rel. Warren v. Purdy (supra), cited by appellants, is distinguishable upon the facts. All concur. (The portion of the *906order appealed from grants a motion to amend the petition in a certiorari proceeding for the review of an assessment.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.